DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 17 objected to because of the following informalities: missing unit of measurement.  From the specification, it is understood that claims 8 and 17 should cite “0.02 to 0.06 inches”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities: in part b), the term “to” in the phrase “means for pulverizing said composite mixture .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such a claim limitation is: “means for pulverizing”, “means for solid state shear pulverization”, and “means for cooling” in claim 12.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1).
With respect to claim 3, the prior art of Furgiuele teaches reconstituted composite particles [Col. 12, lines 42-44] produced by a method comprising the steps of: a) Comminuting a recycling mixture, composed of post-consumer polymeric material [Col. 10, lines 41-50; Col. 11, lines 37-41] b) effecting a chemical change to said mixture [Col. 10, lines 61-67] by application of applying mechanical energy thereto through solid state shear pulverization in the presence of cooling [Col. 6, lines 56-63] to form reconstituted composite particles; and c) discharging said reconstituted composite particles [Col. 12, lines 42-44].  
Furgiuele is silent on comminuting a single bin recycling mixture which comprises plastic, paper and glass; Furgiuele teaches a recycling mixture composed of an unsorted combination of different post-consumer polymeric materials [Col. 10, lines 41-50].
However, the prior art of Hansen teaches a method for using comminuted recycled glass powder as a filler and reinforcement in molded plastics [Col. 2, lines 5-33].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known recycled powdered glass, taught by Hansen, in the in the same way the powderized polymeric feedstock material forms a particulate, taught by Furgiuele, to form a composite particulate by adding the recycled glass into the polymeric feedstock stream of Furgiuele prior to comminution and pulverization.  An advantage for feeding glass in with the recycled polymeric particles would be reinforcement of polymeric products created by the particles, with Hansen teaching adjusting glass wt% in the feed based on properties of a desired end product [Col. 12, lines 24-38].  Another advantage is not having to sort and separate glass and polymeric materials in the feedstock, saving time and material.

With respect to claim 4, Furgiuele teaches the solid state shear pulverization is effected by a co-rotating screw pulverizer [Col. 12, lines 24-38].  
With respect to claim 5, Hansen teaches most recycling mixtures of polymeric material and glass will contain 5 to 45 wt.% of glass scraps [Col. 3, lines 34-38].  A prima facie case of obviousness exists that Hansen teaches the claimed range of 1 to 40 wt.% of glass scraps, as the two ranges significantly overlap.  See MPEP 2144.05(I).
With respect to claim 7, Furgiuele teaches the said mechanical enerqv effects a chemical change that includes bond rupture [Col. 26, lines 3-6, 18-23].  
With respect to claim 8, Furgiuele teaches said polymeric material is a quantity of polymeric chips, said chips having a size in the range of about 0.10 to 0.30 inches maximum width dimension and about 0.02 to 0.06 inches thickness dimension [Col. 11, lines 45-50].  
With respect to claim 9, Furgiuele teaches the polymeric material comprises two or more polymeric materials selected from the group consisting of HDPE, LDPE, LLDPE, PP, PS, PET, PVC, polycarbonate, acrylonitrile butadiene styrene, and polyphenylene oxide [Col. 1, lines 29-46; Col. 6, lines 46-55].  

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1), as set forth above in the rejection of claim 3, as evidenced by Michaud (Michaud, D., “Mesh to Micron Conversion Table”, https://www.911metallurgist.com/blog/mesh-to-micron-conversion-table, 4/20/2014).
With respect to claim 6 and 10, Hansen teaches said material scraps are pulverized to form glass particles which have a size range of about 100 to 400 mesh or smaller [Col. 2, lines 13-16] in said mixture, which converts to about 37-149 microns maximum dimension, as evidenced by Michaud’s “Mesh to Micron Conversion Table”.  A prima facie case of obviousness exists that Hansen teaches the ranges of claims 6 and 10, as the Hansen range of about 37-149 microns lies within the cited range of less than 500 microns maximum dimension, and, within 0.5 to 150 microns.  See MPEP 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1), as set forth above in the rejection of claim 10, and further in view of Brunner (US20150051339A1).
With respect to claim 11, Furgiuele, in view of Hansen, teaches a method for comminuting and reconstituting recycled materials to form composite particles comprising polymeric materials and glass.  Furgiuele teaches the recycled material taken from scrap collections and municipal recycling centers can comprise an encompassing range of polymeric materials, including “thermoplastics, polymer blends, polymer alloys, thermosets, elastomers and other polymeric materials” [Col. 6, lines 46-55].
Furgiuele, in view of Hansen, does not explicitly teach the polymeric material containing polymeric chains that include silyl or siloxane constituents.  
However, the prior art of Brunner teaches a method for solid state extrusion of recycled materials and feedstock which can include polysiloxanes [0014, 0015].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the recycled material which is received from scrap collections and recycling centers, and used by Furgiuele, would comprise polysiloxanes since they are present in household products such as sealants, lubricants, utensils, and insulation.  Silicone is a very common polysiloxane, and Brunner confirms that polysiloxanes are among the common polymeric groups found in unsorted recycling collections and feedstock.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1).
With respect to claim 12, the prior art of Furgiuele teaches a powder of reconstituted composite particles [Abstract] produced by a method comprising the steps of: a) Comminuting a single bin recycling mixture composed of post-consumer polymeric material to form a composite mixture [Col. 10, lines 41-57; Col. 11, lines 37-41]; b) introducing said composite mixture into a pulverization device having an inlet (Fig. 1B, item 12) for said composite mixture, means for pulverizing said composite mixture to effect chemical change [Col. 10, lines 61-67] by means of solid state shear pulverization in the presence of cooling during the pulverization (Fig. 1B, items 14, BC), an outlet (Fig. 1B, item 16a) for said powder of reconstituted composite particles, and means for cooling the temperature of said composite material mixture between said inlet and outlet [Col. 6, lines 56-63]; c) cooling said composite mixture to maintain said composite mixture in a solid state without melting within the pulverization device [Col. 6, lines 56-63]; d) pulverizing said solid state composite mixture within the pulverization device to chemically alter said composite mixture [Col. 26, lines 3-6, 18-23]; and e) discharging said resulting powder of reconstituted composite particles from said outlet [Col. 12, lines 42-44].  
Furgiuele is silent on comminuting a single bin recycling mixture which comprises plastic, paper and glass; Furgiuele teaches a recycling mixture composed of an unsorted combination of different post-consumer polymeric materials [Col. 10, lines 41-50].
However, the prior art of Hansen teaches a comminuted recycled glass powder used as a filler and reinforcement in molded plastics [Col. 2, lines 5-33].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known comminuted and powderized recycled glass, taught by Hansen, to improve the comminuted and powderized polymeric feedstock material taught by Furgiuele.  An advantage for feeding glass in with the recycled polymer is after comminution and pulverization, the resulting particles would be reinforced composite particles, with Hansen teaching adjusting glass wt% in the feed based on properties of a desired product [Col. 12, lines 24-38].  Another advantage is not having to sort and separate glass and polymeric materials in the feedstock, saving time and material.

With respect to claim 13, Furgiuele teaches the solid state shear pulverization is effected by a co-rotating screw pulverizer [Col. 12, lines 24-38].  
With respect to claim 14, Hansen teaches most recycling mixtures of polymeric material and glass will contain 5 to 45 wt.% of glass scraps [Col. 3, lines 34-38].  A prima facie case of obviousness exists that Hansen teaches the claimed range of 1 to 40 wt.% of glass scraps, as the two ranges significantly overlap.  See MPEP 2144.05(I).
With respect to claim 16, Furgiuele teaches the said mechanical enerqv effects a chemical change that includes bond rupture [Col. 26, lines 3-6, 18-23].  
With respect to claim 17, Furgiuele teaches said polymeric material is a quantity of polymeric chips, said chips having a size in the range of about 0.10 to 0.30 inches maximum width dimension and about 0.02 to 0.06 inches thickness dimension [Col. 11, lines 45-50].  
With respect to claim 18, Furgiuele teaches the polymeric material comprises two or more polymeric materials selected from the group consisting of HDPE, LDPE, LLDPE, PP, PS, PET, PVC, polycarbonate, acrylonitrile butadiene styrene, and polyphenylene oxide [Col. 1, lines 29-46; Col. 6, lines 46-55].  

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1), as set forth above in the rejection of claim 12, as evidenced by Michaud (Michaud, D., “Mesh to Micron Conversion Table”, https://www.911metallurgist.com/blog/mesh-to-micron-conversion-table, 4/20/2014).
With respect to claim 15 and 19, Hansen teaches said material scraps are pulverized to form glass particles which have a size range of about 100 to 400 mesh or smaller [Col. 2, lines 13-16] in said mixture, which converts to about 37-149 microns maximum dimension, as evidenced by Michaud’s “Mesh to Micron Conversion Table”.  A prima facie case of obviousness exists that Hansen teaches the ranges of claims 6 and 10, as the Hansen range of about 37-149 microns lies within the cited range of less than 500 microns maximum dimension, and, within 0.5 to 150 microns.  See MPEP 2144.05(I).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furgiuele (US6479003B1), in view of Hansen (US6284186B1), as set forth above in the rejection of claim 19, and further in view of Brunner (US20150051339A1).
With respect to claim 20, Furgiuele, in view of Hansen, teaches a method for comminuting and reconstituting recycled materials to form composite particles comprising polymeric materials and glass.  Furgiuele teaches the recycled material taken from scrap collections and municipal recycling centers can comprise an encompassing range of polymeric materials, including “thermoplastics, polymer blends, polymer alloys, thermosets, elastomers and other polymeric materials” [Col. 6, lines 46-55].
Furgiuele, in view of Hansen, does not explicitly teach the polymeric material containing polymeric chains that include silyl or siloxane constituents.  
However, the prior art of Brunner teaches a method for solid state extrusion of recycled materials and feedstock which can include polysiloxanes [0014, 0015].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the recycled material which is received from scrap collections and recycling centers, and used by Furgiuele, would comprise polysiloxanes since they are present in household products such as sealants, lubricants, utensils, and insulation.  Silicone is a very common polysiloxane, and Brunner confirms that polysiloxanes are among the common polymeric groups found in unsorted recycling collections and feedstock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742